DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-21 are pending in this application.
Claims 1, 3-4, 20 are amended.
Claim 5 is cancelled.
Claim 21 is new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA) (figures 1, 2).
Regarding claim 1, AAPA discloses an electrostatic chuck (100, fig.1), comprising: a support assembly (support connected to base 111, fig.1), including a base (111); a chuck (101, 103), placed at the base (111) and configured to carry a workpiece (surface of 101 carries substrate as known in the art); and a fastening assembly (120), configured to removably fix the chuck at the base (101, 103 removably fix to the base 111).
Claim(s) 1-2, 16-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (2013/0001899) (hereinafter “Hwang”).
Regarding claim 1, Hwang discloses an electrostatic chuck (117, fig.2 [0026]), comprising: a support assembly (214, fig.2), including a base (252); a chuck (202), placed at the base (252) and configured to carry a workpiece (114); and a fastening assembly (219), configured to removably fix the chuck at the base (252, fig.2).
Regarding claim 2, Hwang discloses the electrostatic chuck of claim 1, wherein the fastening assembly includes: a pressure ring (254, fig.2), including a pressure ring body (116) 
Regarding claim 16, Hwang discloses the electrostatic chuck of claim 1, wherein the chuck is made of an integrally formed ceramic material ([0033]).
Regarding claim 17, Hwang discloses the electrostatic chuck of claim 16, wherein the ceramic material includes aluminium nitride (AlN) ceramic, or aluminum oxide (A1203) ceramic ([0033]).
Regarding claim 20, Hwang discloses a piece of semiconductor equipment (fig.2, [0026]), comprising a reaction chamber (100, see fig.1 [0015]), wherein: an electrostatic chuck (117, fig.2) is placed in the reaction chamber (100, fig.1); and the electrostatic chuck includes: a support assembly (214, fig.2), including a base (252); a chuck (202), placed at the base and configured to support a workpiece (114); and a fastening assembly (219), configured to removably fix the chuck at the base (252, fig.2).
Regarding claim 21, Hwang discloses the semiconductor equipment of claim 20, wherein the fastening assembly includes: a pressure ring (254, fig.2), including a pressure ring body (216) placed at the base and surrounding the chuck (202), the pressure ring body and the base being connected by a plurality of screws (219, [0029]); and a pressing part (part on side of 221, fig.2) being placed at the pressure ring body and pressing an edge part of the chuck (part on side of 221 presses edge of 202, fig.2).
Claim(s) 1-4, 6-7, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sexton et al (2003/0003749) (hereinafter “Sexton”) (ids filed 05/20/2020, CN 1941317).
Regarding claim 1, Sexton discloses an electrostatic chuck (56, fig.4), comprising: a support assembly (58, fig.4), including a base (58, 112, 124 fig.4); a chuck (56), placed at the base and configured to carry a workpiece ([0031]); and a fastening assembly (125, 126, fig.4), configured to removably fix the chuck at the base ([0044]).
Regarding claim 2, the electrostatic chuck of claim 1, wherein the fastening assembly includes: a pressure ring (125, 126, fig.4), including a pressure ring body (ring 125, fig.4 [0044]) placed at the base (58, 112, 124 fig.4) and surrounding the chuck (56), the pressure ring body (part 125 is placed on, fig.4) and the base being connected by a plurality of screws (126); and a pressing part (125, fig.4) being placed at the pressure ring body and pressing an edge part of the chuck (125 place on the edge of chuck 56, fig.4).
Regarding claim 3, Sexton discloses the electrostatic chuck of claim 2, wherein: the chuck includes a chuck body; a protrusion (top surface of 56, fig.4) is formed at a center area (middle of 56, fig.4) of a first surface (top surface of 56, fig.4) of the chuck body facing away from the base and is configured to carry the workpiece ([0031]); and the pressing part is stacked at an edge area of the first surface (125 is at the edge of top surface of 56, fig.4).
Regarding claim 4, Sexton discloses the electrostatic chuck of claim 3, wherein a surface of the pressing part (125, fig.4) facing away from the base is lower than a surface of the protrusion for carrying the workpiece (125 is lower than top surface of 56, fig.4).
Regarding claim 6, Sexton discloses the chuck body of claim 2, wherein material used by the pressure ring includes a ceramic or metal material ([0049]).
Regarding claim 7, Sexton discloses the chuck body of claim 3, wherein: the support assembly further includes a functional part (surface of 56 accommodating 72, fig.6); a first recess (surface of 84, fig.4) is formed at a second surface (84, fig.4) of the chuck body facing the base (surface with 72, fig.4); and the first recess and the base form a space (84 spaced as shown, fig.4) to accommodate the functional part and pipelines connected to the functional part (67 connected to surface of 56 accommodating 72, fig.4).
Regarding claim 16, Sexton discloses the electrostatic chuck of claim 1, wherein the chuck is made of an integrally formed ceramic material ([0033]).
Regarding claim 17, Sexton discloses the electrostatic chuck of claim 16, wherein the ceramic material includes aluminium nitride (AlN) ceramic, or aluminum oxide (A1203) ceramic ([0033]).
Regarding claim 20, Sexton discloses a piece of semiconductor equipment (50, fig.4), comprising a reaction chamber ([0028]), wherein: an electrostatic chuck (56, fig.4) is placed in the reaction chamber ([0028]); and the electrostatic chuck includes: a support assembly (58, fig.4), including a base (58, 112, 124); a chuck (56), placed at the base and configured to support a workpiece ([0031]); and a fastening assembly (126, fig.4, [0044]), configured to removably fix the chuck at the base ([0044]).
Regarding claim 21, Sexton discloses the semiconductor equipment of claim 20, wherein the fastening assembly includes: a pressure ring (part surrounding 126, fig.4), including a pressure ring body (125, fig.4, [0044]) placed at the base (58, 112, 124, fig.4) and surrounding .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al (2003/0003749).
Regarding claim 8, Sexton discloses the chuck body of claim 7, wherein: a distance (distance from the top of chuck body 56, fig.4) between a surface of the protrusion facing away from the base (surface of chuck body 82, fig.4). however Sexton does not teach wherein: a distance between a surface of the protrusion facing away from the base and the second surface is 18~25 mm; a distance between a first surface and the second surface is 10~15 mm; and a depth of the first recess is 13~15 mm. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein: a distance between a surface of the protrusion facing away from the base and the second surface is 18~25 mm; a distance between a first surface and the second surface is 10~15 mm; and a depth of the first recess is 13~15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 14, Sexton discloses the electrostatic chuck of claim 7, wherein the protrusion (chuck body 56 protruding to the substrate surface, fig.4) and the first recess are placed concentrically (spacing between 82 and 84, fig.4). However Sexton does not teach a diameter of the first recess is smaller than a diameter of the protrusion. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diameter of the first recess is smaller than a diameter of the protrusion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of Sexton to include a diameter of the first recess is smaller than a diameter of the protrusion to provide the advantage of improved support assembly for the electrostatic chuck.
Regarding claim 15, Sexton discloses the electrostatic chuck of claim 14, however Sexton does not teach wherein an absolute difference between the diameter of the first recess and the diameter of the protrusion is 8-12 mm. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute difference between the diameter of the first recess and the diameter of the protrusion is 8-12 mm, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of Sexton to include wherein an absolute difference between the diameter of the first recess and the diameter of the protrusion is 8-12 mm to provide the advantage of improved support assembly for the electrostatic chuck.
Claims 9-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al (2003/0003749) and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 9, Sexton discloses the chuck body of claim 7, the base including a base body (58, 124, see figs.4), wherein: -5-Attorney Docket No. 00191.0045.OQUSan annular protrusion (surface with 112, fig.4) is formed at a third surface (surface with 112, fig.4)) of the base body facing the chuck body (56, fig.4); the annular protrusion contacts a bottom surface (bottom surface of 56,fig.4) of the first recess (surface of 84, fig.4); a first seal ring (112) is placed between the annular protrusion and the bottom surface of the first recess (surface of 84, fig.4), Sexton does not disclose a second recess is formed at the third surface and at an inner side of the annular protrusion and configured to form the space with the first recess; and a first support, placed at the second recess, configured to support the functional part, and causing the functional part to contact the bottom surface of the first recess. 
AAPA discloses a second recess (space form with part connected to 115, fig.1) is formed at the third surface (surface of part connected to 115) and at an inner side of the annular protrusion (inner side of 111, fig.1) and at an inner side of the annular protrusion and configured to form the space with the first recess (recess along 103, fig.1); and a first support 
Regarding claim 10, Sexton and AAPA disclose the electrostatic chuck of claim 9, wherein the first support includes an abutting spring (AAPA, 115, fig.1).
Regarding claim 11, Sexton and AAPA disclose the electrostatic chuck of claim 10, wherein the functional part includes a water-cooled disk (Sexton 72, fig.1, AAPA, 113, fig.1) contacting the bottom surface of the first recess through the abutting spring (AAPA, 115, fig.1).
Regarding claim 12, Sexton and AAPA disclose the electrostatic chuck of claim 11, wherein: a groove (AAPA, 113, fig.1) is formed at a surface of the water-cooled disk (AAPA 113, fig.1, Sexton 72, fig.4) facing the first recess (AAPA 113 faces a recess as shown in fig.1, Sexton 72 facing surface of 84, see fig.4); and the functional part (AAPA surface of 103 accommodating 113, fig.1) further includes a central air tube base (AAPA tube with 117, fig.1) configured at the groove, the central air tube base contacting the bottom surface of the first recess (AAPA tube with 117 contacting surface of 103, fig.4, Sexton 67 contacting surface of 56 at 84, fig.4), and a second seal ring (AAPA 118, fig.1) placed between the central air tube base (AAPA 117, fig.1, Sexton 67, fig.4) and the bottom surface of the first recess (AAPA, surface of 103, fig.1, Sexton bottom surface of 56, fig.4).
Regarding claim 13, Sexton and AAPA disclose the electrostatic chuck of claim 12, wherein the functional part further includes: a thermocouple (AAPA 1101, fig.1), placed at the groove (AAPA 1101 place at a groove as shown, see fig.1); and a second support (AAPA, support connected to 1101, fig.1), placed at the groove, configured to support the thermocouple, and causing the thermocouple to contact the bottom surface of the first recess (AAPA 1101 contacting the top surface of 113 as shown in fig.1).
Regarding claim 19, Sexton and AAPA disclose the electrostatic chuck of claim 9, wherein: in the base body (Sexton 58, 112, fig.4, AAPA 103, fig.1), a center hole (Sexton 67, fig.4, AAPA 117, fig.1) penetrating at a thickness direction of the base body (Sexton thickness of 58, fig.4) is placed at the second recess (AAPA surface under 114, fig.1); and the support assembly further includes a bellows (AAPA surface of 111, fig.1) placed at a bottom of the base body (AAPA part attach to 111, fig.1), connected to the center hole, and configured to accommodate the pipelines (AAPA 117, fig.1).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al (2003/0003749) and further in view of Sato et al (2019/0066982) (hereinafter “Sato”).
Regarding claim 18, Sexton discloses the electrostatic chuck of claim 16, wherein electrode terminals (60, fig.1, [0033]) and are integrally formed by sintering with the chuck ([0033]). Sexton does not disclose a potential measurement terminal are placed at the chuck.
Sato teaches a potential measurement terminal (terminal of 6 in contact with 21, fig.2) are placed at the chuck ([0053]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanno et al (2003/0168439) discloses an electrostatic chuck with edge support and a support assembly.
Ohata et al (2012/0061351) discloses a plasma processing apparatus have an electrostatic chuck with focus ring and a dielectric constant varying device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BART ILIYA/Examiner, Art Unit 2839          

/KEVIN J COMBER/Primary Examiner, Art Unit 2839